Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Shannon Derrell Williams has filed a petition for a writ of audita querela, pursuant to the All Writs Act, 28 U.S.C. § 1651(a) (2012), seeking to challenge his multiple life sentences. Williams concedes, however, that he has been denied relief under 28 U.S.C. § 2255 (2012). A writ of audita querela is not available to a petitioner when other avenues of relief are available, such as a motion to vacate under § 2255. See United States v. Torres, 282 F.3d 1241, 1245 (10th Cir. 2002); United States v. Johnson, 962 F.2d 579, 582 (7th Cir. 1992) (explaining that audita querela may not be invoked by a defendant challenging the legality of his sentence who could otherwise raise that challenge under § 2255). The fact that Williams cannot proceed under § 2255 unless he obtains this court’s authorization to file a successive motion does not alter this conclusion. See United States v. Valdez-Pacheco, 237 F.3d 1077, 1080 (9th Cir. 2001) (“A prisoner may not circumvent valid congressional limitations on collateral attacks by asserting that those very limitations create a gap in the postconviction remedies that must be filled by the common law writs.”). Accordingly, although we grant Williams’ application to proceed in forma pauperis, we deny his petition for a writ of audita querela. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. PETITION DENIED